Citation Nr: 1807511	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-18 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1968 to May 1972.  During his period of service, the Veteran earned the National Defense Service Medal, Vietnam Campaign Medal with Two Bronze Stars, and Meritorious Unit Commendation.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to an increased disability rating for PTSD.  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities render him unable to gain or maintain substantially gainful employment.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 361.

The Veteran is service connected for PTSD, evaluated as 70 percent disabling, bilateral hearing loss, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His combined rating is 80 percent according to 38 C.F.R. § 4.25.  In light of his combined disability rating of at least 70 percent with at least one disability rating of at least 40 percent, he meets the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2017).  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU.

An opinion from the Veteran's private physician was received in January 2012.  The Veteran reported that he had been employed by a Christian camp from 1990 to May 2011 as the facilities director.  His duties involved the supervision of subordinates that ranged from junior high school students to young adults.  The Veteran reported that had been employed full-time with a good work record since his return from Vietnam.  However, his irritability and difficulty working with others became problematic and he became fearful that he might lose his temper and harm one of his subordinates.  This led to his early retirement.  

Dr. M. K. reported that the Veteran's social and occupational functioning had declined as a result of his PTSD and his mood disorder, as evidenced by his increasing difficulty with his employment performance and resulting early retirement.  She stated that the Veteran was impaired both socially and occupationally and would be unable to perform useful work.  The physician opined that the Veteran was totally and permanently disabled.  

In August 2012, the Veteran submitted a lay statement attesting to the impact this PTSD symptoms had on his employment.  The Veteran stated that he had become increasingly angry and irritable with the campers and other employees.  He further stated that he was constantly afraid that he would harm one of the campers, either verbally or physically.  He decided to retire early due to the stress from his employment.  

The Veteran appeared for a VA PTSD examination in October 2012.  The examiner reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he retired in May 2011 from his position as a facility director for a Christian camp, where he had been employed for 24 years.  The Veteran stated that he got along well with others initially, but it became harder to be relational.  He found that he was less patient with children and had become irritable with his supervisor.  The Veteran further stated that he was unemployable because he did not like to be around others.  He expressed that he would become frustrated by his inability to stay on task.  

The examiner opined that the Veteran's PTSD did not prevent his ability to do physical and sedentary work.  However, the examiner noted that the Veteran's ability to retain instructions and sustain concentration to perform simple to moderate tasks was mildly impaired.  She stated that the Veteran would not do well at fast-paced jobs.  The examiner further noted that the Veteran's ability to respond appropriately to changes in the work setting, as well as to respond appropriately to coworkers, supervisors, or the general public were moderately impaired.  The examiner reported that the Veteran would do best in solitary tasks with minimal supervision.  

The Veteran appeared for a VA hearing loss and tinnitus examination in October 2012.  The examiner opined that the Veteran's hearing loss and tinnitus should not be a barrier to a wide range of employment settings.  However, the examiner stated that the Veteran might have trouble working in very noisy environments and in environments that require him to often use non-face-to-face communications equipment, such as speakers and intercoms.  The Veteran would also experience difficulty in jobs that required a great deal of attention to high-pitched sounds, such as monitoring medical equipment or other "beeps and pings." 

The Veteran appeared for another VA PTSD examination in November 2014.  The Veteran stated that he did not want to retire, but was fearful that he would hurt on the college students that worked with him.  He further stated that he could control his irritability in his own quiet environment, but had difficulty if he was around other people.  

The examiner reported that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted that the Veteran was able to complete routine tasks in his own environment; however, changes in his routine outside of the home would cause his symptoms to temporarily intensify.  The examiner further noted that the Veteran was highly susceptible to the effects of even minimal levels of stress and would respond with heightened levels of symptomatology, to include irritability, frustration, and increased potential for verbal outbursts.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran's last period of gainful employment ended in 2011.  The Veteran's work history of record has consisted primarily of employment as a facilities director for a Christian camp.  While the evidence of record does show that the Veteran has advanced education, the medical opinions document significant symptoms that would impair employment, such as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, heightened irritability, propensity for verbal outburst, and inability to stay on task.  The Veteran's bilateral hearing loss and tinnitus also prevent him from working in noisy environments or environments that would require him to be in proximity to high-pitched sounds.  Thus, even with the Veteran's advanced education, the Veteran's service-connected disabilities would render difficult or impossible any type of employment.

Thus, when considering the effects of the Veteran's service-connected disabilities in the aggregate and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is not capable of obtaining and maintaining substantially gainful employment.  Accordingly, the claim is granted.  


ORDER

Entitlement to TDIU is granted.

REMAND

Although the Board regets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim.  Specifically, the Veteran has testified that his service-connected PTSD symptoms have increased in severity since his last VA examination in November 2014.  See April 2017 Hearing Transcript.  Given the passage of time and the allegation of worsening, a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (affording the Veteran a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA psychiatric treatment records from the Johnson City and Mountain Home VAMCs, as well as any other VA facilities identified by the Veteran.  

2.  The Veteran should be afforded a VA examination with an appropriate examiner in order to determine the current nature and severity of his service-connected PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  S/he must also distinguish, to the extent possible, between psychiatric symptoms attributable to the Veteran's service-connected PTSD and those attributable to nonservice-connected disorder(s).  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claim for an increased disability rating for PTSD.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


